Citation Nr: 1141353	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for systemic multi-joint pain, to include gout. 

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable evaluation for service-connected recurrent ingrown toenail of the large left toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1984 to March 1987, February 1989 to July 1989, December 1990 to June 1991, and November 2004 to November 2005, with additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) in the Texas Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) from September 2003 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2009, the Board remanded the claims for additional development.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have gout, or systemic multi-joint pain, that is related to his service.  

2.  The Veteran's service-connected recurrent ingrown toenail of the large left toe is not manifested by such severe symptoms that it is equivalent to amputation of the great toe, and has not required surgery.  


CONCLUSIONS OF LAW

1.  The Veteran does not have gout, or systemic multi-joint pain, that is related to his active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011). 

2.  The criteria for an initial compensable evaluation for service-connected recurrent ingrown toenail of the large left toe, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gout/Systemic Multi-joint Pain

The Veteran asserts that he has gout, to include systemic multi-joint pain, due to his service.  He has essentially asserted that he was exposed to chemicals and nerve agents while performing duties during Operation Desert Storm, and the possibility of service connection for multi-joint pain due to an undiagnosed illness has been raised and considered.  See e.g., Veteran's statement, received in June 2007.  The Veteran has submitted a photograph that he states was taken during his duties during Operation Desert Storm which shows a large explosion/debris cloud.    

As an initial matter, VA has previously denied claims that include claims for service connection for a bilateral knee condition, and service connection is in effect for disabilities that include a left ankle disorder, and lateral epicondylitis of the right elbow.  The issue on appeal is therefore not construed to include the bilateral knees, left ankle, or right elbow.  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303(d).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1). 

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  38 U.S.C.A. § 101(24)  also includes within the definition of "active duty" any periods of INACDUTRA which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).   

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").  

The Veteran's service treatment records contain a number of examination reports, dated between 1984 and 1999 (many related to Army National Guard duty), which show that his "spine, other musculoskeletal system" was repeatedly clinically evaluated as normal.  For active duty, there are no relevant complaints, and no findings of gout, or a systemic multi-joint disorder.  Reports associated with National Guard service note a questionable diagnosis of either gout or arthritis in October 2001, and possible gout involving the left hand in February 2002.  

As for the non-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2011, to include reports from military facilities.  This evidence includes a December 2003 VA examination report which shows that the Veteran was noted to have gout, which the Veteran stated had been diagnosed in 2001, "which is swelling in his left knee."  He stated that his last flare-up had been in 2003, and that he took Allopurinal for his symptoms.  He stated that his gout usually flared up in his left knee, left hand, and his left foot, and that, "It does not usually involve any other joints."  On examination, the extremities had no deformity, and the joints had a full range of motion.  The diagnosis was "gout, chronic, left ankle, left knee, and left hand." 

A VA examination report, dated in December 2004, shows that the examiner indicated that the Veteran's C-file had been reviewed.  His history was noted to show that in 2002, he was found to have elevated uric acid, and he was noted to have an elevated rheumatoid factor.  The earliest mention of gout was noted to be in February 2003.  The examiner concluded that it was less likely as not that the Veteran's gout occurred in the service, and that although he has gout, there is nothing in the service treatment reports to confirm that diagnosis.  He explained that the earliest mention of gout was in 2001, and that there were no confirmatory laboratory studies at that time.  

VA progress notes, dated in 2005, show treatment for a complaint of bilateral hip pain, and note a past medical history of gout.  

Reports from M.M.A., M.D., dated in 2006, note gout, and use of Allopurinal.  

Reports from the Brooke Army Medical Center (BAMC), dated between 2003 and 2011, note gout, and include a problem list that includes right hip bursitis.  Reports, dated in July 2007, note a normal musculoskeletal system, normal hips, and that there were no systemic symptoms.  Reports, dated in March 2011, show that the Veteran was questioned about systemic symptoms, and that he did not complain of pain at that time.  On examination, there was no localized joint pain, swelling, or stiffness.  The extremities all had normal movements.  The reports note gout.  

A VA examination report, dated in December 2009, contains diagnoses that include bilateral epicondylitis of the elbows.  The examiner stated that it was less likely than not that the Veteran's left elbow condylitis was related to his service, as there was no documentation in his service treatment reports pertaining to this condition.  

 The Board will first discuss the possibility of service connection on a direct basis.  As an initial matter, to the extent that the claim includes a claim for a "systemic multi-joint pain," VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).  Furthermore, there is no competent evidence to show that he has ever been diagnosed with a disorder manifested by "systemic multi-joint pain."  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, a veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  To the extent that he is shown to have epicondylitis of the left elbow, the December 2009 VA examination report shows that the examiner stated that it was less likely than not that the Veteran's left elbow condylitis was related to his service.  

With regard to gout, the Veteran's service treatment reports from his active duty do not show any relevant complaints, treatment, or diagnoses, and gout was not noted in any examination reports.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  In addition, the earliest medical evidence of gout is dated no earlier than October 2001, which was not during active duty.  Furthermore, there is no competent evidence of a nexus between gout and the Veteran's active duty service, or any period of ACDUTA or INACDUTRA. See 38 U.S.C.A. §§ 101 (22), (23); 38 C.F.R. § 3.303(d).  The December 2004 VA examination report shows that the examiner concluded that it was less likely as not that the Veteran's gout occurred in the service.  Accordingly, service connection for gout is not warranted.  

With regard to the application of 38 C.F.R. § 3.317, there is no competent evidence to show that the Veteran has systemic multi-joint pain due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The medical evidence shows that he has been noted to have disorders of the hips and elbows, and that he has repeatedly received diagnoses of gout.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  He therefore is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the appeal must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that systemic multi-joint pain, to include gout, was caused by service.  Primarily it is argued that the claimed condition is due to an undiagnosed illness, caused by exposure to chemicals or toxins during Operation Desert Storm.  The Veteran's assertions are competent evidence to show that he experienced joint pain.  See, e.g., Layno, 6 Vet. App. 465.  However, as previously noted, the medical evidence indicates that his gout began in 2001.  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the written evidence in this case is not sufficient to warrant a grant of the claim.  The Veteran does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of gout, or systemic multi-joint pain, or to state whether either of these conditions were caused by service, to include whether he has systemic multi-joint pain due to an undiagnosed illness.  See Espiritu, 2 Vet. App. 492.  In this case, there is no competent evidence of a nexus between gout, or systemic multi-joint pain, and the Veteran's service.  Given the foregoing, the Board finds that the post-service medical evidence outweighs the Veteran's contentions to the effect that he has gout, or systemic multi-joint pain, that are related to his service.   

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected recurrent ingrown toenail of the large left toe.  He argues that he has "regular pain," and that his toenail is "dead" and deformed.  See Veteran's appeal (VA Form 9), received in January 2006.  He has submitted a color photograph of his left great toe which appears to show a deformed toenail.  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that in between July and August of 1984, he was treated for removal of an ingrown nail, with some infection.  Reports dated in 1989 show a request for removal of his left great toenail due to discomfort, and that the nail was completely removed.  

In January 2005, the RO granted service connection for recurrent ingrown toenail of the large left toe, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of January 15, 2003.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.   It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's disability as noncompensable under Diagnostic Codes 5299-5280.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  See also 38 C.F.R. § 4.31 (2011).  Here, DC 5299 represents an injury to the toe, and DC 5280 represents hallux valgus. 

Under 38 C.F.R. § 4.72, DC 5280, a 10 percent rating is warranted for: Hallux Valgus, unilateral: Operated with resection of the metatarsal head, or Severe, if equivalent to amputation of the great toe. 

The relevant medical evidence consists of VA and non-VA reports, dated between January 2003 and 2011.  This evidence includes a VA general medical examination report, dated in December 2003, which shows that the Veteran complained of symptoms that included problems with his left great toe.  There was no relevant diagnosis. 

A VA foot examination report, dated in December 2003, shows that the Veteran complained of pain and stiffness at the left hallux interphalangeal joint, as well as residual problems with the toenail.  He stated he had relief of his symptoms with Celebrex, which worked better than Ultram.  The report notes a problematic toenail associated with dystrophy and difficulties with self-care, as well as a recurrent, ingrown tibial border.  On examination, there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The left hallux interphalangeal joint had some tenderness and limitation of passive motion.  Dystrophy of the left toenail was said to be consistent with the history, and an ingrown tibial border was present.  The relevant diagnosis was mycotic dystrophic left great toenail with chronic recurrent ingrown tibial border.  

A VA foot examination report, dated in December 2004, shows notes a history of a complete removal of the toenail, with a later, partial resection, with continued deformity.  There was no relevant diagnosis, however, the examiner did conclude that the Veteran's arthritis of the toe was less likely than not related to his ingrown toenails.  

BAMC reports, dated between 2005 and 2007, contain "problem lists" that include "dermatology, non-infectious nails."  

A VA examination report, dated in December 2009, shows complaints that included toe pain if somebody stepped on his toe; the Veteran denied having pain in the toenail or great toe at rest, when standing, or walking.  He denied weakness, swelling, or fatigability in the great toe.  The report notes that there were no medications used, and no flare-ups.  There was no effect on his occupation (as a pilot for an airline).  There was no effect on his activities of daily living.  There was no history of injury, and no functional limitations on standing or walking.  On examination, there was no painful motion.  Gait was normal.  There was some tenderness on palpation.  There was/were no ulcerations, callosities, edema, instability, or abnormal wear patterns on the shoes.  There was some onychomycosis with an atrophied nail with continued ingrowing of the lateral margins.  There were no additional limitations following repetitive use.  There was no incoordination, fatigue, weakness or lack of endurance on great toe function.  The diagnosis was left great toenail onychomycosis with atrophy of the nail and slight ingrowing of the medial and lateral margins.  

The Board finds that the claim must be denied.  The evidence is insufficient to show that the Veteran's recurrent ingrown toenail of the large left toe is productive of symptoms comparable to hallux valgus, operated with resection of the metatarsal head, or severe hallux valgus equivalent to amputation of the great toe.  In particular the December 2003 VA examination report shows that the Veteran was found to have "a problematic toenail associated with dystrophy and difficulties with self-care, as well as a recurrent, ingrown tibial border."  On examination, there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The December 2009 VA examination report shows that the Veteran denied having pain in the toenail or great toe at rest, when standing, or walking.  He denied weakness, swelling, or fatigability in the great toe.  He reported pain only when someone stepped on his toe.  There were no medications used, no flare-ups, no painful motion, no effect on his activities of daily living, no functional limitations on standing or walking, no additional limitations following repetitive use, and no incoordination, fatigue, weakness or lack of endurance on great toe function.  Gait was normal.  There was some onychomycosis with an atrophied nail with continued ingrowing of the lateral margins.  Although the nail was removed during service, there is no record of surgery during the time period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under the regulations, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283 (weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, and malunion/nonunion of the tarsal or metatarsal bones) cannot be applied to the Veteran's service-connected disability because these codes rate specific conditions that have not been currently diagnosed.  

In deciding the Veteran's claim for an increased compensable evaluation, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation of his service-connected recurrent ingrown toenail of the large left toe should be increased for any separate period based on the facts found during the whole appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his toe symptoms. 

In reaching both of these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2003, August 2009, and June 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the claim for initial compensable evaluation, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).   

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and VA and non-VA reports, have been obtained and are associated with the Veteran's claims file.  In this regard, in a March 2008 memorandum, the RO determined that no additional reports were available from BAMC for the period from December 1, 2005 to January 8, 2006, or from Ft. Rucker for the period from December 1, 2005 to April 5, 2007, and that any further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(d) (2011).  The Veteran has submitted BAMC reports dated in March 2011.  The Veteran has been afforded examinations, and with regard to the service connection claim, an etiological opinion has been obtained.  

In August 2009, the Board remanded these claims.  The Board directed that the RO/AMC attempt to obtain all records from the Adjutant General of Texas (either ACDUTRA or INACDUTRA), and that the Veteran be requested to identify all records in his possession which may help to determine specific periods of duty.  The Board further directed that the Veteran be afforded VA examinations, to include an etiological opinion on the service connection claim.  

In August 2009, the AMC sent the Veteran a duty to assist letter, in which it requested that he submit the requested evidence.  It notified him that it had requested his treatment records from the Adjutant General of Texas (AGT).  That same month, the AMC sent a request for the Veteran's records to the AGT.  However, in September 2009, the AGT stated that it had no records (the Board notes that a significant number of records from National Guard duty are currently of record).  In December 2009, the Veteran was afforded examinations.  The only relevant diagnosis was lateral epicondylitis of the left elbow, and the examiner concluded that the Veteran's left elbow disorder was not related to his service.  The examiner stated that the Veteran's C-file had been reviewed, and his opinion is accompanied by a sufficient explanation.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Service connection for gout, to include systemic multi-joint pain, is denied.

An initial compensable evaluation for service-connected recurrent ingrown toenail of the large left toe is denied. 


REMAND

With regard to the claim for service connection for a back disorder, the Veteran asserts that he has a back disorder due to the stresses put upon his back during duties as a helicopter pilot.  He has also claimed it is due to a 1985 injury during participation in air assault school, while rappelling from a helicopter.  See Veteran's letter, received in February 2005.  

The Veteran has not claimed that he has a back disorder due to any specific period ACDUTRA or INACDUTRA. See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  In this regard, a service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24) ; Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  Id.   

The claims files include inter alia reports from two private physicians.  A report from Dr. G.L.C., M.D., dated in September 2009, states that he has treated the Veteran since January 1993.  A report from D.K., M.D., dated in September 2009, states that he treated the Veteran for back symptoms the previous year.  Neither Dr. G.L.C.'s nor Dr. D.K.'s treatment reports are of record.  On remand, they should be obtained.  

In addition, in August 2009, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, to include an etiological opinion.  In December 2009, the Veteran was afforded a VA examination.  A review of the examination report shows that the diagnosis was myofascial lumbar syndrome.  The examiner stated that it was well-documented in the orthopedic literature that helicopter pilots (such as the Veteran) have a problem with degeneration of the discs in their backs and it is due to a vibration frequency from the helicopter rotor that can lead to this disc degeneration.  The examiner stated, "Therefore, his current condition could be related to his activities of a helicopter pilot.  However, I would have to resort to speculation to say one way or the other whether it were [sic] related to his time on active duty, as there was no documentation in the service medical records regarding a spine condition."

The December 2009 VA examination report does not indicate that the Veteran was given an X-ray, or magnetic resonance imaging (MRI) study, nor does it include a diagnosis involving disc degeneration.  In this regard, a BAMC physician and several private physicians have indicated that the Veteran has a compression fracture at T-12 due to his service, although they do not cite to any specific period of active duty treatment, or to an injury sustained while on ACDUTRA or INACDUTRA.  However, the most recent X-ray reports of record are October 2008 VA X-ray reports, which do not show either a compression fracture, or a finding of thoracic spine degenerative disc disease; the reports note possible degenerative disc disease in the lumbar spine.  In summary, there is conflicting evidence as to the Veteran's current diagnosis(es), and the VA examiner's discussion appears to discuss a condition that was not diagnosed in his report.  It is therefore inadequate for adjudicatory purposes.  On remand, the Veteran should be afforded another examination, to include an etiological opinion.  

The Veteran is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary authorizations, the RO/AMC should obtain the Veteran's treatment records from Dr. G.L.C., and Dr. D.K., and associate them with the Veteran's claims file.    

2.  Thereafter, the RO/AMC should schedule the Veteran for a spine examination to determine the nature and etiology of his spine disabilities.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner must state that the Veteran's C-file has been reviewed. 

The examiner should address the following questions: 

a) Does the Veteran have one or more compression fractures of the thoracic spine?

b)  For any identified spine disability, is it at least as likely as not (50 percent or greater possibility) that any diagnosed spine disability is related to an in-service injury or otherwise incurred in or aggravated by the Veteran's active duty military service? 

c)  The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

d)  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran  and his representative should be given an opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


